DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 recites “the surface self-lubricating layer further comprises glass fiber powder.” This fails to further limit claim 1 which already requires “the surface self-lubricating layer comprises…glass fiber powder”.


Claim Rejections - 35 USC § 103
Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102827476) in view of Swei (US 2012/0251021).
Note: citations refer to the machine translation of CN ‘476 provided with this Office Action.
Regarding claims 1 and 11:
Wang discloses a composite material useful as a sliding bearing that is bonded to metal (abstract; p2; p4). The composite comprises a rubber, glass fiber, UHMWPE, and PTFE, among other components (p2-3).
Wang is silent with regard to an adhesive layer.
The use of adhesives were known in the art. For example, Swei discloses a self-lubricating structure for use as a bearing [abstract; 0009]. The structure comprises a self-lubricating layer 120, and adhesive interlayer 130, and a metal backing layer 110, where the adhesive improves adhesion between the other two layers [0016; 0024].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an adhesive layer to improve the adhesion between the sliding layer and the metal layer of Wang’s composite.
Wang teaches the use of 2-20 parts of PTFE, 5-30 parts of UHMWPE, and 2-20 parts of glass fiber (p2-3). The PTFE and UHMWPE provides sliding and wear resistance properties and the glass fibers improve the tensile strength of the material (p5).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of the components, including over values within the presently claimed ranges, to provide the properties desired for a given end use.
Regarding claim 6:
Wang is silent with regard to a cylinder shape.
Such shapes were known in the art. Swei teaches sliding bearings can be formed from hollow cylinders with a sliding material on the inside or outside thereof [0052].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to providing the sliding material in the form of a cylinder to provide a sliding bearing as known in the art.
Regarding claims 7-9:
Swei teaches the adhesive can be thermoplastic, such as polyurethane or fluoropolymers, or thermosetting, such as epoxy, phenolic resin, or polyimide [0024].
Regarding claim 10:
Wang is silent with regard to the composition of the metal layer.
Swei teaches various metal alloys were known in the art, including those of steel, aluminum, and copper [0016].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the metal alloys of Swei as the metal layer of Wang to provide a bearing using materials known in the art.
Regarding claim 12:
Although Wang does not disclose the sliding layer is an extruded cast film layer as claimed, note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang meets the requirements of the claimed composition, Wang clearly meet the requirements of present claims.


Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.

Applicant’s amendments overcome the previous rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant’s amendments to incorporate the features of claim 5 into claim 1 overcomes previous rejections based on Wang (US 2014/0335336). Wang ‘336 discloses a sliding layer comprising UHMWPE 

Regarding rejections based on Wang (CN 102827476), which remain applied to the present claims, Applicant argues the reference teaches the use of not greater than about 60 wt% of filler and so fails to disclose the claimed weight ratio of 65:15:20 (p7).
The examiner respectfully submits that Applicant inadvertently errs by confusing Wang (US 2014/0335336) (Wang ‘336) with Wang (CN 102827476) (Wang ‘476). That is, Applicant states Wang ‘476 teaches a maximum amount of filler of 60 wt% at paragraph [0039], but this citation appears to correspond to Wang ‘336.
In contrast, Wang ‘476 discloses the use of 2-20 parts of PTFE, 5-30 parts of UHMWPE, and 2-20 parts of glass fiber (p2-3). The examiner therefore concludes it would have been obvious to one of ordinary skill in the art to vary the relative amounts of the components, including over values within the presently claimed ranges, to provide the properties desired for a given end use.
In the interest of compact prosecution, the examiner notes that while present claim 1 recites “a weight ratio” of 65:15:20, the claimed self-lubricating layer remains open to features that are not claimed (i.e., “comprising”). Therefore, as written, the claim does not require the layer to comprise, e.g., 65% by weight of PTFE; instead, the claim only requires the PTFE to be 65 parts relative to the UHMWPE and glass fiber. The examiner submits Wang ‘336 discloses relative weight ratios that renders the claimed ratio obvious. For example, 20 parts PTFE, 4.6 parts of UHMWPE, and 6.2 parts of glass fiber results in a ratio as presently claimed even if additional components such as rubber are used in Wang’s material because the present claim only requires a ratio of the components. An additional example is 21 parts of PTFE, 5 parts of UHMWPE, and 6.3 parts of glass fiber. The examiner submits such values would have been obvious to one of ordinary skill in the art in view of Wang’s disclosure. Such rejections would be reconsidered if the present claims were amended to exclude the other components of Wang ‘336.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787